DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/541132, filed on 08/14/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/20&05/02/21&12/06/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenzie et al. (US 2010/0201280).

a.	Re claim 1, McKenzie et al. disclose a  light emitting diode structure, comprising: a base layer 406 (see figs. 4a-5 and related text; see remaining of disclosure for more details) having a maximum of a first width W1 (see annotated fig. 5 below); an electric contact layer 416 (either as a single metal layer or as a multiple metal layers; see at least [0113]) having a maximum of a second width W2 and disposed on the base layer; a semiconductor stack 415 ([0110]-[0112) having a maximum of a third width W3 and disposed on the electric contact layer, the semiconductor stack comprising a first type semiconductor layer 407 ([0111]-[0112]), a light emitting layer 408, and a second type semiconductor layer 409 stacked in sequence, wherein a width of the first type semiconductor layer, a width of the light emitting layer, and a width of the second type semiconductor layer are substantially smaller than or equal to the maximum of the third width (explicit on annotated fig. 5); and an insulation layer 517 ([0129]) at least covering a sidewall of the base layer, a sidewall of the electric contact layer, and a sidewall of the 

    PNG
    media_image1.png
    910
    1372
    media_image1.png
    Greyscale


b.	Re claim 2, the electric contact layer is a single layer, and the maximum of the second width is substantially equal to the maximum of the first width (explicit on annotated fig. 5; see also [0113]).

c.	Re claim 3, the electric contact layer (when it is a stack of multiple metal layers as per [0113]) comprises an ohmic contact layer (which would be the top one of the metal layers) and a first metal layer (which would be a metal layer of the stack located under the ohmic contact layer), the ohmic contact layer with a maximum of a fourth 

d.	Re claim 5, light emitting diode structure of claim 1, further comprises an electrode layer 410 (or 510 on fig. 5) disposed on the semiconductor stack.

e.	Re claim 6, the electrode layer is transparent for a light emitted from the light emitting layer (see at least [0112]).

f.	Re claim 7, the electrode layer is a second metal layer ([0112]).

g.	Re claim 8, the base layer comprises a dielectric material or a metal material (metal as per [0128] where it is mentioned that layers 416 and 406 are made of metals).

Allowable Subject Matter
Claims 4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899